DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 4/14/2021.
           Claims 1-2 and 4-7 are currently pending.
           Claims 1, 4 and 7 have been amended.
           Claim 1 is independent claim.

Reasons for Allowance
2.        Claims 1-2 and 4-7 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A current sensor comprising: a plurality of sensor elements, each sensor element including: a current path where current flows…. wherein the sensor elements are disposed adjacently to each other in a direction perpendicular to the stacking direction, wherein the current path includes a facing part facing the magnetic detector, and a first bent part bending toward the second magnetic shield from the facing part without bending toward the first magnetic shield;
wherein the facing part of the current path has a first end and a second end, wherein the first bent part is disposed at the first end, wherein the current path further includes a second bent part at the second end, which is bent from the facing part toward the second magnetic shield without 

        As to claim(s) 2 and 4-7, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Sakamoto (U.S Pub. 20150260762) discloses a current sensor includes a magnetic detection element configured to detect magnetism produced from a current path and a magnetic shield core. The magnetic shield core includes a core portion arranged so as to extend around the current path such that the current path is positioned therein, a gap portion formed by cutting a part of the core portion and in which the magnetic detection element is arranged, and at least a pair of shield portions extending from the core portion toward the outside opposite to the inside of the core portion where the current path is arranged, so as to correspond to the magnetic detection element (see specification for more details).              Harada (U.S Pub. 20170082659) discloses a bus bar module equipped with current sensors is provided. The module includes a plurality of bus bars, a current sensor, and shield 
             Haratani et al. (U.S Pat. 8593134) discloses a current sensor includes first to fourth magneto-resistive elements each having a resistance value; and a compensation current line applying a compensation magnetic field to the magneto-resistive elements. A bridge circuit is formed by the magneto-resistive elements. Resistance values of the first and third magneto-resistive elements change together in one increasing/decreasing direction. Resistance values of the second and fourth magneto-resistive elements change together in the other increasing/decreasing direction. The compensation current is generated by a potential difference between the first and second junctions in response to application of voltage between the third and fourth junctions. The compensation current line includes first to fourth line portions. Each line portion extends in the same direction as the extending direction of the magneto-resistive elements, overlaps the corresponding magneto-resistive elements, and. The current-to-be-detected is detected based on the compensation current (see specification for more details).

Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/10/2021